COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-13-00825-CR
Style:                              William Hernandez
                                    v The State of Texas
Date motion filed*:                 March 10, 2014
Type of motion:                     Motion to substitute attorney and motion for extension
Party filing motion:                Appellant
Document to be filed:

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                                January 3, 2014
         Number of previous extensions granted:            0                 Current Due date: January 3, 2014
         Date Requested:                                   N/A

Ordered that motion is:

          Granted
                     If document is to be filed, document due: April 24, 2014
                              Absent extraordinary circumstances, the Court will not grant motions to extend time
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Appellant has filed a motion to substitute attorney, which is granted. The Clerk of this Court is ordered to
          substitute attorney Kurt B. Wentz for Ann Lee Mosley as appellant’s counsel of record. Appellant also
          requests that the Court provide a new briefing schedule for this case. The Court will construe this request
          as a motion for extension to file appellant’s brief. Appellant’s brief was due January 3, 2014. Appellant
          is ordered to file appellant’s brief no later than April 24, 2014. See TEX. R. APP. P. 10.5(b), 38.6(d).




Judge's signature:       /s/ Justice Evelyn V. Keyes
                         

Panel consists of        ____________________________________________

Date: March 13, 2013




November 7, 2008 Revision